Citation Nr: 1639077	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-05 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1990 to September 1990, and from October 2003 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the November 2015 Hearing before the Board, the Veteran's representative stated that the Veteran was seeking Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35 and wanted to be rated as permanently and totally disabled.  The Board interprets those statements as an intent to file a claim and refers those issues to the Agency of Original Jurisdiction for appropriate action, to include providing the Veteran with the required forms to file a claim.  


FINDING OF FACT

The Veteran's current sleep apnea disability began during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Reviewing the service medical and personnel records, in an April 2004 post-deployment assessment, the Veteran reported feeling tired after sleeping.  In a January 2005 sworn statement, the Veteran indicated that he had problems sleeping.  He stated that he fell sleep in meetings and sometimes felt as if he were nodding off while driving.  

Reviewing the post-service evidence, in a May 2005 VA treatment record, approximately three months after separation from service, a VA examiner diagnosed possible sleep apnea.  In a June 2005 VA treatment record, a VA examiner indicated that, if the Veteran's symptoms did not improve, a sleep study would be provided.  In a November 2006 VA sleep study report, a VA examiner diagnosed sleep apnea.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea are met.  The service medical and personnel records indicate that the Veteran was experiencing difficulty sleeping.  In a VA treatment record, written only three months after the Veteran's separation from service, a VA physician, noting the Veteran's sleep difficulties, diagnosed possible sleep apnea.  In a November 2006 VA sleep study, conducted after continuous treatment and monitoring since the initial report of symptoms, a VA physician opined that the Veteran had sleep apnea.  The Board finds that fact pattern indicates that it is at least as likely as not that sleep apnea was present in service as the complaints of sleep disturbance in service were eventually diagnosed as sleep apnea.  While the sleep study diagnosing sleep apnea was conducted over a year and a half after separation from service, the Board cannot hold the delay in performing a diagnostic study against the Veteran.  Possible sleep apnea was diagnosed within three months following separation from service and the service medical records show complaints of sleep disturbance.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current sleep apnea disability began during service.  Therefore, service connection for sleep apnea is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for sleep apnea is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


